DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 16-25) in the reply filed on 03/01/2021 is acknowledged. The traversal is on the ground(s) that the ISA found the claims to meet the unity requirements and that there is no search or examination burden. This is not found persuasive because a restriction based on unity of invention may be made even when no such indication was made during the international phase. Further, there is no requirement that there be a search and examination burden in a restriction based on unity of invention. The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claims 16-30 are pending in the application with claims 26-30 withdrawn. Claims 16-25 are examined herein.

Claim Objections
Claims 16 and 19-20 are objected to because of the following informalities: 
Claim 16, line 2: “the particles comprises” should recite either “each of 
Claim 19, line 2: “comprises and at least one of” should recite “comprises at least one of”
Claim 20, line 2: “the particles also comprises” should recite either “each of the particles also comprises” or “the particles also comprise”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 23 recites the phrase “especially UB-2” which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).  
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-18, 20, and 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO Publication No. 95008827 (“Perkins”) (citations refer to the attached Machine Translation).

Regarding claim 16, Perkins discloses a sintered nuclear fuel pellet (page 1, lines 13-15) comprising a matrix of UO2 and particles dispersed in the matrix (page 1, lines 16-24), wherein the particles comprises a uranium-containing material (page 1, lines 18-24; the particles may comprise UBX) wherein each of the particles is encapsulated by a metallic coating (page 2, lines 51-55, page 3, lines 91-99), wherein the uranium-containing material has a uranium density that is higher than the uranium density of UO2 (page 1, lines 18-24; the uranium-containing material may comprise UB2 2 as disclosed in [00017] of the instant Specification), characterized in that the metallic coating consists of at least one metal chosen from the group of Mo, W, and Cr (page 3, lines 80-81, page 3, lines 91-99).

Regarding claim 17, Perkins discloses the sintered nuclear fuel pellet according to claim 16 and further discloses wherein the uranium-containing material comprises uranium boride (page 1, lines 18-24).

Regarding claim 18, Perkins the sintered nuclear fuel pellet according to claim 16 and further discloses wherein the uranium-containing material comprises UB2 (page 1, lines 18-24).

Regarding claim 20, Perkins discloses the sintered nuclear fuel pellet according to claim 16 and further discloses wherein the particles also comprises a neutron absorber (page 2, lines 45-47; the particles comprise boron which is a neutron absorber).

Regarding claim 23, Perkins discloses the sintered nuclear fuel pellet according to claim 20 and further discloses wherein the uranium-containing material comprises X, especially UB2, and wherein the boron of said UBX forms the neutron absorber (page 1, lines 18-24).

Regarding claim 24, Perkins discloses the sintered nuclear fuel pellet according to claim 22 and further discloses wherein the boron is enriched to contain a higher percentage of the isotope 10B than natural boron (page 4, lines 154-156).

Regarding claim 25, Perkins discloses the sintered nuclear fuel pellet according to claim 16 and further discloses wherein the particles have an extension that lies in the range from 100 microns to 2000 microns (page 4, lines 139-142; the diameter of the particles may be between 5 microns and 300 microns which overlaps with the claimed range). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perkins as applied to claim 16 above, and further in view of GB Publication No. 1082245 (“Martin”) in view of JP Publication No. H11202072 (“Higuchi”) (citations refer to attached Machine Translation).

Regarding claim 19, Perkins discloses the sintered nuclear fuel pellet according to claim 16, but does not explicitly disclose the uranium-containing material comprises at least one of UN and U20Si-16N3. 

Martin teaches a nuclear fuel pellet containing particles comprising a uranium-containing material wherein the uranium-containing material comprises UN (Martin, page 1, lines 60-77, page 2, lines 9-12).
20Si-16N3 since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  

Martin does not explicitly teach the 15N enrichment of the uranium-containing material. 

Higuchi teaches a nuclear fuel pellet comprising uranium nitride particles wherein the nitrogen of the uranium nitride is enriched to contain a higher percentage of the isotope 15N than natural N (Higuchi, [0014], [0028]).

A POSA would have found it obvious to use a uranium-containing material having a higher percentage of 15N than natural N in the pellet of Perkins-Martin as taught by Higuchi because Higuchi teaches this is preferable due to the reduced absorption cross section of 15N (Higuchi, [0014]).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perkins as applied to claim 16 above, and further in view of US Patent No. 4,997,596 (“Proebstle”).

Regarding claim 21, Perkins discloses the sintered nuclear fuel pellet according to claim 16 and further discloses the particles of the sintered nuclear fuel pellet comprises neutron absorbing materials (Perkins, page 1, lines 18-24, page 2, lines 45-47). However, Perkins does not explicitly disclose the nuclear fuel pellet comprising absorbing particles distinct from the particles comprising the uranium-containing material. 

Proebstle teaches a sintered nuclear fuel pellet comprising absorbing particles comprising a neutron absorber (Proebstle, 3:41-46, 3:53-57, 4:23-5).

A POSA would have been motivated to include absorbing particles as taught by Proebstle in the fuel pellet of Perkins because Proebstle teaches this provides longer fuel performance (Proebstle, Abstract, 2:65-3:2). 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the first embodiment of Perkins as applied to claim 20 above, and further in view of a second embodiment of Perkins

Regarding claim 22, Perkins discloses the sintered nuclear fuel pellet according to claim 20. Although Perkins does not disclose the neutron absorber comprises ZrB2 in the embodiment discussed above, Perkins further teaches another embodiment wherein the neutron absorber comprises ZrB2 (Perkins, page 4, lines 147-148).

It would have been obvious to a POSA to use ZrB2 for the neutron absorber because Perkins teaches this as a suitable material for achieving low boron losses during sintering (Perkins, page 4, lines 147-148). Additionally, a POSA would have been motivated to use ZrB2 since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  

Conclusion
The Notice of References Cited (PTO-892) cites the prior art made of record and not relied upon that is considered pertinent to Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        

	/JACK W KEITH/           Supervisory Patent Examiner, Art Unit 3646